UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2011 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 000-52444 20-4924000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1783 Allanport Road, Thorold Ontario L0S 1K0 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (905) 384-4383 N/A (Former name or former address, if changed since last report) ––––– Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On December 21, 2011, JBI, Inc. issued a press release (the “Press Release”) announcing that it had entered into a fuel supply agreement with Indigo Energy Partners, LLC.A copy of the Press Release is attached to this Report as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JBI, INC. Date:December 21, 2011 By: /s/John Bordynuik John Bordynuik President and Chief Executive Officer
